 

EXHIBIT 10.8C

STATE STREET CORPORATION

2006 EQUITY INCENTIVE PLAN


RESTRICTED STOCK AWARD AGREEMENT

Subject to your acceptance of the terms set forth in this agreement (the
“Agreement”), State Street Corporation (the “Company”) has awarded to you
“restricted” shares of common stock of the Company (“Stock”) (the “Award”),
detailed in your Award statement on this website maintained by Smith Barney (the
“Statement”) and pursuant to the State Street Corporation 2006 Equity Incentive
Plan (the “Plan”) and the terms set forth below.  A copy of the Plan document
and the Company’s Prospectus are located on this website for your reference. The
provisions of the Plan are incorporated herein by reference, and all terms used
herein shall have the meaning given to them in the Plan, except as otherwise
expressly provided herein.  In the event of conflict between the provisions of
the Agreement and the provisions of the Plan, the provisions of the Plan shall
control.

In consideration of the Company’s accepting this Agreement and transferring to
you, the Award recipient, the shares of Stock provided for herein and in the
accompanying Statement, you hereby agree with the Company as follows:

1.                                       If certificates for the shares awarded
hereunder are issued, the certificates for any unvested shares shall be held by
the Company with blank stock powers to be used in the event of forfeiture.  If
unvested shares are held in book entry form, the Company may give stop transfer
instructions to the depository to ensure compliance with the provisions hereof. 
Subject to paragraph 3 and this paragraph 1, your right to unrestricted shares
shall vest according to the vesting schedule detailed in the Statement.  The
term “vest” as used herein means the lapsing of the restrictions described
herein and in the Plan with respect to one or more shares of Stock.  To vest in
all or any portion of this Award as of any date, you must have been continuously
employed with the Company or any Subsidiary from and after the date hereof and
until (and including) the applicable vesting date, except as otherwise provided
herein.

2.                                       Except as provided below, this Award
shall not be transferable other than by will or the laws of descent and
distribution.  Any attempt by you (or in the case of your death, by your
beneficiary) to assign or transfer the Award, either voluntarily or
involuntarily, contrary to the provisions hereof, shall be null and void and
without effect and shall render the Award itself null and void.

3.                                   (a)  Except as provided for below, the
Award shall vest according to the vesting schedule detailed in your Statement.

(b)           In the event you cease to be employed by the Company and its
Subsidiaries either (i) voluntarily or (ii) involuntarily and you are classified
by the Company as ineligible for rehire (collectively, “Circumstances of
Forfeiture”), the Stock acquired hereunder, less any shares that have previously
vested, shall be immediately forfeited to the Company.

(c)            If your employment terminates by reason of Retirement,
Disability, or for reasons other than for Circumstances of Forfeiture or death,
your unvested shares of Stock shall continue to vest in accordance with the
vesting schedule detailed in your Statement subject to the restrictions in
paragraphs (f) and (g), below.


--------------------------------------------------------------------------------


 

(d)           If you die after your employment has terminated by reason of
Retirement, Disability, or reasons other than Circumstances of Forfeiture but
before the Award is fully vested, all shares acquired hereunder that have not
previously vested or been forfeited shall immediately vest on the date of your
death.

(e)            If you die while employed by the Company and it Subsidiaries, or
in the event that a Change of Control as defined in the Plan occurs while you
are employed by the Company and its Subsidiaries, all shares acquired hereunder
that have not previously vested or been forfeited shall immediately vest on the
date of your death or such Change of Control.

(f)              Your rights to continue to vest in shares after your
termination of employment other than by reason of death or Circumstances of
Forfeiture shall be subject to the conditions that until any such shares vest,
you (i) shall not, without the prior written consent of the Company, (A)(1)
solicit, directly or indirectly (other than through a general solicitation of
employment not specifically directed to employees of the Company and its
Subsidiaries) the employment of, (2) hire or employ, (3) recruit, or (4) in any
way assist another in soliciting or recruiting the employment of, or (B) induce
the termination of the employment of, any person who within the previous 12
months was an officer or principal of the Company or any of its Subsidiaries;
and (ii) shall not, without the prior written consent of the Company, engage in
the Solicitation of Business (as defined below) from any client on behalf of any
person or entity other than the Company and its Subsidiaries.  The term
“Solicitation of Business” means the attempt through direct or indirect contact
by you or by any other person or entity with your assistance with a client with
whom you has had or with whom persons supervised by you have had significant
personal contact while employed by the Company and its Subsidiaries to induce
such client to (A) transfer its business from the Company and its Subsidiaries
to any other person or entity, (B) cease or curtail its business with the
Company and its Subsidiaries, or (C) divert a business opportunity from the
Company and its Subsidiaries to any other person or entity of the business with
which you were actively connected during your employment.  If you do not comply
with the above conditions, you shall forfeit any remaining unvested shares under
this Award.  Any determination by the Administrator that you are, or have
engaged in any prohibited conduct, as described above, shall be conclusive and
binding on all persons.  Notwithstanding the foregoing, this paragraph 3(f)
shall become inapplicable following a Change of Control.

(g)           You hereby (i) acknowledge that the shares of Stock issued to you
under the Agreement may be held in book entry form on the books of Computershare
Limited (or another institution specified by the Company), and irrevocably
authorize the Company to take such actions as may be necessary or appropriate to
effectuate a transfer of the record ownership of any such shares that are
unvested and forfeited hereunder, (ii) agree to deliver to the Company, as a
precondition to the issuance of any stock certificate or certificates with
respect to unvested shares of Stock hereunder, one or more stock powers,
endorsed in blank, with respect to such shares, and (iii) agree to sign such
other powers and take such other actions as the Company may reasonably request
to accomplish the transfer or forfeiture hereunder.

(h)           For purposes hereof, “Retirement” means your attainment of age 55
and completion of 10 years of service with the Company and its Subsidiaries or
your attainment of age 65 and completion of five years of service with the
Company and its Subsidiaries, and “Disability” means (i) your inability to
engage in any substantially gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
your death or can be expected to last for a continuous period of not less than
12 months (an “impairment”) or (ii) if you, as a result of the impairment,
receive income replacement benefits for a period of not less than 3 months under
a State Street plan.

2


--------------------------------------------------------------------------------


 

4.                                 Any stock certificates representing unvested
shares shall be held by the Company, and any such certificate (and to the extent
determined by the Company, any other evidence of ownership of unvested shares)
shall contain the following legend:

THE TRANSFERABILITY OF THIS CERTIFICATE AND THE SHARES OF STOCK REPRESENTED
HEREBY ARE SUBJECT TO THE TERMS AND CONDITIONS (INCLUDING FORFEITURE) OF THE
STATE STREET CORPORATION 2006 EQUITY INCENTIVE PLAN AND A RESTRICTED STOCK AWARD
AGREEMENT ENTERED INTO BETWEEN THE REGISTERED OWNER AND STATE STREET
CORPORATION.  COPIES OF SUCH PLAN AND AGREEMENT ARE ON FILE IN THE OFFICES OF
STATE STREET CORPORATION.

5.                                   As soon as practicable following the
vesting of any such shares the Company shall cause a stock certificate or
certificates covering such shares, without the aforesaid legend, to be issued
and delivered to you (or in the event of your death, to your designated
beneficiary), subject to paragraph 8, below.

6.                                     You shall be entitled to any and all
dividends or other distributions paid with respect to all shares of Stock
acquired hereunder which have not been forfeited or otherwise disposed of and
shall be entitled to vote any such shares; provided, however, that any property
(other than cash) distributed with respect to a share of Stock (the “associated
share”) acquired hereunder, including without limitation a distribution of Stock
by reason of a stock dividend, stock split or otherwise, or a distribution of
other securities with respect to an associated share, shall be subject to the
restrictions of this Agreement in the same manner and for so long as the
associated share remains subject to such restrictions, and shall be promptly
forfeited to the Company if and when the associated share is so forfeited.

7.                                   You understand that once a certificate
bearing no legend has been delivered to you in respect of shares of Stock
acquired hereunder which have vested, you will be free to sell the shares of
Stock evidenced by such certificate, subject to applicable requirements of
federal and state securities laws.

8.                                       You expressly acknowledge that the
vesting of the shares of Stock acquired hereunder will give rise to ordinary
income, subject to tax withholding through your local payroll.  The amount of
income realized will be the fair market value of the shares upon vesting when
the substantial risk of forfeiture lapses.  You expressly acknowledge and agree
that your rights hereunder are subject to your paying to the Company in cash, or
by selling shares of Stock acquired hereunder, or by the delivery of previously
acquired Stock, any applicable  taxes required to be withheld in connection with
such vesting in a form and manner satisfactory to the Company.

9.                                       You also acknowledge that you may
elect, within 30 days of the date of grant, under Section 83(b) of the Code, to
recognize income at the time of the Award.   If you make an 83(b) election, you
must pay tax withholding based on the fair market value of the shares on the
date of the Award.  If these shares are subsequently

3


--------------------------------------------------------------------------------


 

forfeited, the taxes paid are forfeited, and you may not claim a loss with
respect to the income recognized or on the shares forfeited.

10.                                 By your accepting this Agreement
electronically, you will be deemed to have acknowledged and agreed that you are
bound by the terms of this Agreement and the Plan, and it shall be deemed to
have been accepted by the Company. This Agreement shall take effect as a sealed
instrument.

4


--------------------------------------------------------------------------------